Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claim 1 and the other independent claims would be allowable if the applicant added the following new limitation from page 9 of the 3-5-21 remarks “wherein the contextual information comprises information derived from a radar signal or a LIDAR signal, and wherein the LIDAR or the RADAR signal being outside of a predetermined radius or area is ignored by the processor to provide the spatial filtering and where the radar or LIDAR signal is considered for detection by the processor only within the predetermined radius or area during the spatial filtering”. 
Alternatively, the combination of dependent claim 9 and dependent claim 10 including all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
 
Response to the applicant’s arguments 
The claims recite contextual information “and/or” vehicle information. 
The claims also recite a current contextual environment and/or a predicted complexity of a response. 
The claims also recite spatially reduce or increased. 
This is also an apparatus claim in claim 1.  
Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

The applicant states that no reference in the prior art discloses or suggests “a complexity of a response” or also a complexity of a contextual environment. See page 8. 
This is identified by the applicant as a “… complexity metric may quantify predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information”. 
This is identified as block 114, or [0016] Vehicle(s) 100 may be configured by machine-readable instructions 106. Machine-readable instructions 106 may include one or more instruction components. The instruction components may include computer program components. The instruction components may include one or more of sensors 108, a contextual information determination component 110, a vehicle information determination component 112, a filtering component 116, a complexity component 114,….and in paragraphs 23, a complexity metric is defined as “…The complexity metric may quantify predicted complexity of a likely needed response to a change in the contextual information”.
[0051] An operation 208 may include determining, in an ongoing manner, values of a complexity metric. The values of the complexity metric may be based on the contextual information and/or the vehicle information. The complexity metric quantifying predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information. Operation 208 may be performed by one or more hardware processors configured by machine-readable instructions including a component that is the same as or similar to complexity component 114, in accordance with one or more implementations. 

    PNG
    media_image1.png
    815
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    863
    615
    media_image2.png
    Greyscale


The trajectory 710 has a probability of 20 percent.
The trajectory 720 has as probability of 20 percent.
The trajectory 730 has a probability of 20 percent.
The trajectory 740 has a probability of 10 percent. 
These are metrics. 
These involve the complexity of a path and a response to a complexity of the path based on “vehicle information”. 
The applicant states that the complexity metric is “…values of the complexity metric may be based on the contextual information and/or the vehicle information. The complexity metric quantifying predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information…”.  See paragraph 51.  Emphasis added.
Ferguson discloses that the summed trajectories can be used to determine or predict a final future trajectory for many waypoints. The 
For example, if a vehicle has a turn signal to move left then the probability of the vehicle turning right is very low or 3 percent. See FIG. 7-9. 
Thus, this information or data is based on “…the contextual information and/or the vehicle information. The complexity metric quantifying predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information”. See applicant’s paragraph 51. 
For example, the contextual information is the brake lights and the turn signal for the vehicle. 
For example, the vehicle environment information is the vehicle information and the complexity of the path of the vehicle’s movement.  For 
This can cause the second vehicle to respond and to avoid the predicted trajectory. See col. 18 and 19. 
Additionally computing a complexity metric is well known in the art and the office takes official notice of the same. See US Patent Application Pub. No.: US 2019/0145860 A1, paragraph 19-20.  
 

    PNG
    media_image3.png
    594
    818
    media_image3.png
    Greyscale
 Cohen teaches  “…filter, based on the values of the complexity metric, the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric (see FIG. 2 where the autonomous vehicle has an alertness monitor device 240 from the map data and perception system) such that an amount of contextual information forming a basis on which to respond to a particular event is spatially reduced or increased commensurate with visual focusing on the spatially reduced or increased contextual environment…”.

    PNG
    media_image4.png
    523
    493
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    656
    515
    media_image5.png
    Greyscale
 (see FIG. 6 where the autonomous vehicle has a comparison of the input to a threshold value in block 602 and if it is exceeding the threshold value then an alertness monitor device 240 can provide an action but if not then it does not alert or both the driver from the map data and perception system; see FIG. 7, if the condition changes in block 708 it can be modified to be more sensitive in block 710; see paragraph 46-54; see claims 1-10 and paragraph 105 where when the user is ) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of COHEN since COHEN teaches that a threshold value can be provided for providing more salient alerts or less salient alerts for an autonomous vehicle.  For example, where a user can be bored and quiet and is less prone to focus on the environment (and can fall asleep), then the processor can compare this indication to a threshold and then provide an alert at a higher threshold (more alerts).  However when the user is in the city and highly focused (and dodging objects, pedestrians) then the alerts can be provided less frequently as the user is already highly paying attention to the road (less alerts). This provides a less annoying indication as only more relevant alerts can be provided for depending on the context.  This can prevent a vehicle accident and avoid very frequent and annoying alerts that are not needed.    See paragraph 27-30 and 105-110 and claims 1-10 of Cohen. 
	This is a filtering of events.  
	If there is a rural road and nothing is occurring, then the vehicle can provide less alerts.



    PNG
    media_image6.png
    930
    762
    media_image6.png
    Greyscale

	Ferguson also can ignore certain low probability events.  This is a “reduction in the amount of contextual information needed to respond to an 
	On page 9, the applicant argues that the radar information in a 6 foot radius is considered with regard to an event. See page 9, line 1-10. However, this is not claimed.  Applicant is arguing limitations which are not claimed. MPEP sec. 2145.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1-8 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 11/15/18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9849852 B1 to Larner et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: 20190241122 to Cohen that was field in 3-13-18 (hereinafter “Cohen”).

    PNG
    media_image3.png
    594
    818
    media_image3.png
    Greyscale
Claim 1 is amended to recite and Ferguson is silent but Cohen teaches  “…filter, based on the values of the complexity metric, the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric (see FIG. 2 where the autonomous vehicle has an alertness monitor device 240 from the map data and perception system) such that an amount of contextual information forming a basis on which to respond to a particular event is spatially reduced or increased commensurate with visual focusing on the spatially reduced or increased contextual environment…”.

    PNG
    media_image4.png
    523
    493
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    656
    515
    media_image5.png
    Greyscale
 (see FIG. 6 where the autonomous vehicle has a comparison of the input to a threshold value in block 602 and if it is exceeding the threshold value then an alertness monitor device 240 can provide an action but if not then it does not alert or both the driver from the map data and perception system; see FIG. 7, if the condition changes in block 708 it can be modified to be more sensitive in block 710; see paragraph 46-54; see claims 1-10 and paragraph 105 where when the user is ) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of COHEN since COHEN teaches that a threshold value can be provided for providing more salient alerts or less salient alerts for an autonomous vehicle.  For example, where a user can be bored and quiet and is less prone to focus on the environment (and can fall asleep), then the processor can compare this indication to a threshold and then provide an alert at a higher threshold (more alerts).  However when the user is in the city and highly focused (and dodging objects, pedestrians) then the alerts can be provided less frequently as the user is already highly paying attention to the road (less alerts). This provides a less annoying indication as only more relevant alerts can be provided for depending on the context.  This can prevent a vehicle accident and avoid very frequent and annoying alerts that are not needed.    See paragraph 27-30 and 105-110 and claims 1-10 of Cohen.


 “1.    A vehicle, comprising: (see col. 10, lines 1-19)
sensors configured to generate output signals conveying contextual information and vehicle information,  (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5)
the contextual information characterizing a contextual environment surrounding the vehicle,  (see col. 4, lines 20-60)
Ferguson is silent but Larner teaches “….the vehicle information characterizing vehicle operations of the vehicle; and(see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collide (likely) with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7)
Ferguson discloses “…one or more processor configured by machine-readable instructions to: (see FIG. 1, element 110)
determine, based on the output signals, the contextual information; determine, based on the output signals, (see col. 14, lines 5 to 65)
the vehicle information; determine in an ongoing manner, based on the contextual information and/or the vehicle information, (see col. 14, lines 5 to 65)

    PNG
    media_image7.png
    888
    579
    media_image7.png
    Greyscale
values of a complexity metric,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the  
    PNG
    media_image2.png
    863
    615
    media_image2.png
    Greyscale

the complexity metric quantifying predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information; filter, based on the values of the complexity metric, the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric; and (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
Ferguson is silent but Larner teaches “…control, based on the vehicle information and the spatially filtered contextual information, the vehicle such that the likely needed response is satisfied.  (See FIG. 12, where a future location of the object and a future location of the vehicle are provided to determine an impact point and then a safety mechanism is moved to point P before or after the collision time T and then after the safety 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Lamer since Lamer teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage. See Col. 15, line 1 to Col. 16, line 54 of Larner.
Due to the language of “determining in an ongoing manner, based on 1,.the contextual information OR 2. the vehicle information values of a metric” only option 1 or 2 is required and the other forms no limitations to the claim.  
Further, “the predicted complexity of 3. a current contextual environment and/or 4. a predicted complexity of a 5. likely needed response to a change include 2 optional phrases as only one is required and the Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

Likely is defined as such as well might happen or be true; probable.
Ferguson discloses “2.    The vehicle of claim 1, wherein the one or more processor are further configured by machine-readable instructions such that filtering the contextual information spatially is based on the values of the complexity metric meeting threshold complexity values. (See Col. 16, lines 15 to 65 and col. 15, lines 8-65 where a first vehicle can 
 
Ferguson discloses “3.    The vehicle of claim 1, wherein the one or more processor are further configured by machine-readable instructions such that filtering the contextual information spatially determines specific contextual information of the contextual information. (See Col. 14, line 50 to 67 where the certain aspects are filters and see col. 16, lines 15 to 65 and col. 15, lines 8-65 where a first vehicle can have a 20 percent probability trajectory and a second vehicle can have a 15 percent possible trajectory and a third trajectory can include a 80 percent probability and the processor will cut off 15 percent or lower to reduce the complexity and only include the 20 and 80 percent trajectories)
Ferguson discloses “4.    The vehicle of claim 3, wherein the one or more processor are further configured by machine-readable instructions such that filtering the contextual information spatially includes forcing spatial focus on the specific contextual information.  (see Col. 12, lines 
Ferguson discloses “5.    The vehicle of claim 4, wherein the specific contextual information is indicative of the likely needed response to the change in the contextual information”. (See FIG. 9 where the final future trajectory is determined based on 1. The contextual data, and 2. The set of future possible trajectories and 3. The likelihood of the set of possible future trajectories which under 15 percent are eliminated and then the vehicle is moved to avoid the final future trajectory in blocks 910-960)”. 
Ferguson discloses “6.    The vehicle of claim 1, wherein the one or more processors are further configured by machine-readable instructions such that filtering the contextual information spatially includes generally focusing on the contextual information. (See FIG. 9 where the final future trajectory is determined based on 1. The contextual data, and 2. The set of future possible trajectories and 3. The likelihood of the set of possible future trajectories which under 15 percent are eliminated and then the vehicle is moved to avoid the final future trajectory in blocks 910-960; 
Ferguson is silent but Lardner teaches “7.    The vehicle of claim 1, wherein the predicted complexity of the current contextual environment and/or the predicted complexity of the likely needed response to the change in the contextual information indicates a need for additional vehicle operations and/or changes in vehicle operations”. (See FIG. 6 where in operation a trajectory of the vehicle 601 includes a trajectory 612 and a pedestrian is moving in a trajectory 620, 622 and the vehicle can provide at col. 13, line 5-56 the vehicle can track the speeds and the headings of the objects and the type of the object and then move the steering, acceleration and braking to avoid the path of the bike and pedestrian or move and engage a safety system; the trajectories are complex and include a different speeds to move and a possible impact point and a different update time is required for the tracking in Col. 14, lines 1-62 );
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and 

Ferguson discloses “8.    The vehicle of claim 1, wherein the contextual environment includes direction of travel of the vehicle, (see FIG. 8C where the vehicle trajectory can be 810, 820 or 830 and with a different probability of moving in those trajectories of 3, 7 and 90 percent) number of lanes on a roadway (see FIG. 8C where the number of lanes is shown as 3 lanes), lane position of the vehicle on the roadway, (see FIG. 8c where each of the vehicles in in the first lane from the right) topography of the roadway (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), position and motion of other vehicles (see FIG. ), obstacles in the roadway, traffic signs (see Col. 10, lines 18 to 65)  and/or signals (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) traffic conditions (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100), and/or weather conditions.
Claims 9 and 19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 11/15/18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9849852 B1 to Larner et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2016/0203435 a1 to Waltniel that published on 7-14-16 which is more than one year from the effective filing date of 11/15/18 (hereinafter “Waltniel”) and in view of U.S. Patent No.: US9816827B1 to Slusar that was filed in 2015 and in view of Cohen.

In regard to claim 9 and 19, Ferguson discloses “9.    The vehicle of claim 1, wherein the vehicle operations include the vehicle's speed, (see Col. 
acceleration, (see Col. 3, line 54-55)
brake engagement, (see Col. 8, lines 1-5 where the brake engagement is provided via the brake lights; see col. 9, lines 15-25 where the brakes of the vehicle can be applied; see col. 10, lines 50 to 60 where the other vehicle’s brake lights can be recorded by the perception system )
steering wheel position, (see col. 7, lines 35 to 67 where the steering system 164 is controlled by the processor to control the vehicle steering)
throttle, (see element 162 in FIG. 1)
gear,  (see FIG. 2, block 230 where the vehicle is in drive and col. 7, lines 1-51)
Ferguson is silent but Waltniel teaches “exhaust”,….  and/or emissions” (see paragraph 12 and FIG. 3 where the emission level of each of the vehicle can be determined and provided; and see claims 1-6); 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and 

Ferguson discloses a display that inherently includes RPM and mileage in FIG. 2 but is silent as to and Slusar teaches “revolutions per minutes”, and “mileage”, (see col. 17, line 45 to 47 and Col. 13, lines 1-45); 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Slusar since Slusar teaches that by recording vehicle attributes for a vehicle then an amount of risk can be lowered.  The information can be used to mitigate the risk and avoid using high mileage vehicles or vehicles with issues.   See abstract.

Claims 10 and 20 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 11/15/18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9849852 B1 to Larner et al. that was filed in 2015 and in view of Cohen.
In regard to claim 10 and claim 10, Ferguson discloses “10.    The vehicle of claim 1, wherein determination of the contextual information and/or the vehicle information may include identifying obstacles, (see Col. 8, line 64) ambient conditions that affect control of the vehicle, (see col. 11, lines 25 to 56 where the vehicle is unlikely to keep accelerating to over 65 MPH on this street where the normal speed is 35 MPH) malfunctions of the vehicle operations, abnormal quantities related to the vehicle operations, and/or converting the vehicle information to another metric”. 
The phrase may means the entire limitations is optional.  
The ‘or” phrase also is optional. 
The second ‘or” phrase also is optional. 
Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


Claims 11-18 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 11/15/18 which is assigned to Waymo™ and in view of U.S. Patent No.: 9849852 B1 to Larner et al. that was filed in 2015 and in view of Cohen.

    PNG
    media_image3.png
    594
    818
    media_image3.png
    Greyscale
Claim 11 is amended to recite and Ferguson is silent but Cohen teaches  “…filtering, based on the values of the complexity metric, the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric (see FIG. 2 where the autonomous vehicle has an alertness monitor device 240 from the map data and perception system) such that an amount of contextual information forming a basis on which to respond to a particular event is spatially reduced or increased commensurate with visual focusing on the spatially reduced or increased contextual environment…”.

    PNG
    media_image4.png
    523
    493
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    656
    515
    media_image5.png
    Greyscale
 (see FIG. 6 where the autonomous vehicle has a comparison of the input to a threshold value in block 602 and if it is exceeding the threshold value then an alertness monitor device 240 can provide an action but if not then it does not alert or both the driver from the map data and perception system; see FIG. 7, if the condition changes in block 708 it can be modified to be more sensitive in block 710; see paragraph 46-54; see claims 1-10 and paragraph 105 where when the user is ) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of COHEN since COHEN teaches that a threshold value can be provided for providing more salient alerts or less salient alerts for an autonomous vehicle.  For example, where a user can be bored and quiet and is less prone to focus on the environment (and can fall asleep), then the processor can compare this indication to a threshold and then provide an alert at a higher threshold (more alerts).  However when the user is in the city and highly focused (and dodging objects, pedestrians) then the alerts can be provided less frequently as the user is already highly paying attention to the road (less alerts). This provides a less annoying indication as only more relevant alerts can be provided for depending on the context.  This can prevent a vehicle accident and avoid very frequent and annoying alerts that are not needed.    See paragraph 27-30 and 105-110 and claims 1-10 of Cohen.

 “11.    A method, the method comprising: (see col. 10, lines 1-19)
generating output signals conveying contextual information and vehicle information, (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) the contextual information characterizing a contextual environment surrounding a vehicle, (see col. 4, lines 20-60)”
Ferguson is silent but Larner teaches “….the vehicle information characterizing vehicle operations of the vehicle” (see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collide  with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7);
Ferguson discloses “…determining, based on the output signals, the contextual information;
determining, based on the output signals, the vehicle information; (see col. 14, lines 5 to 65)
 
determining in an ongoing manner, based on the contextual information and/or the vehicle information, (see col. 14, lines 5 to 65)
values of a complexity metric, the complexity metric quantifying predicted complexity of a current contextual environment and/or predicted complexity of a likely needed response to a change in the contextual information; ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable)

filtering, based on the values of the complexity metric, the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric; and (see Col. 16, lines 15 to 65 and col. 15, lines 8-65)
Ferguson is silent but Larner teaches “…controlling, based on the vehicle information and the spatially filtered contextual information, the vehicle such that the likely needed response is satisfied”. (See FIG. 12, where a future location of the object and a future location of the vehicle are provided to determine an impact point and then a 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Lamer since Lamer teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage. See Col. 15, line 1 to Col. 16, line 54 of Larner.

Ferguson discloses “12.    The method of claim 11, further comprising filtering the contextual information spatially is based on the values of the complexity metric meeting threshold complexity values. (See Col. 16, lines 15 to 65 and col. 15, lines 8-65 where a first vehicle can have a 20 percent probability trajectory and a second vehicle can have a 15 percent 
Ferguson discloses “13.    The method of claim 11, further comprising filtering the contextual information spatially determines specific contextual information of the contextual information. (See Col. 14, line 50 to 67 where the certain aspects are filters and see col. 16, lines 15 to 65 and col. 15, lines 8-65 where a first vehicle can have a 20 percent probability trajectory and a second vehicle can have a 15 percent possible trajectory and a third trajectory can include a 80 percent probability and the processor will cut off 15 percent or lower to reduce the complexity and only include the 20 and 80 percent trajectories)
Ferguson discloses “14.    The method of claim 13, further comprising filtering the contextual information spatially includes forcing spatial focus on the specific contextual information. .  (see Col. 12, lines 1-56 where the av can determine that there is a stop sign and that the vehicle has passed through the stop sign and then eliminated possible actions where the vehicle does not stop at the stop sign and eliminates illegal actions as moving the wrong way down a one way street)
 “15.    The method of claim 14, wherein the specific contextual information is indicative of the likely needed response to the change in the contextual information ”. (See FIG. 6 where in operation a trajectory of the vehicle 601 includes a trajectory 612 and a pedestrian is moving in a trajectory 620, 622 and the vehicle can provide at col. 13, line 5-56 the vehicle can track the speeds and the headings of the objects and the type of the object and then move the steering, acceleration and braking to avoid the path of the bike and pedestrian or move and engage a safety system; the trajectories are complex and include a different speeds to move and a possible impact point and a different update time is required for the tracking in Col. 14, lines 1-62 );
 
Ferguson discloses “16.    The method of claim 11, further comprising filtering the contextual information spatially includes generally focusing on the contextual information…. (see Col. 12, lines 1-56 where the av can determine that there is a stop sign and that the vehicle has passed through the stop sign and then eliminated possible actions where the vehicle does not stop at the stop sign and eliminates illegal actions as moving the wrong way down a one way street)”.
 “17.    The method of claim 11, wherein the predicted complexity of the current contextual environment and/or the predicted complexity of the likely needed response to the change in the contextual information indicates a need for additional vehicle operations and/or changes in vehicle operations. ”. (See FIG. 6 where in operation a trajectory of the vehicle 601 includes a trajectory 612 and a pedestrian is moving in a trajectory 620, 622 and the vehicle can provide at col. 13, line 5-56 the vehicle can track the speeds and the headings of the objects and the type of the object and then move the steering, acceleration and braking to avoid the path of the bike and pedestrian or move and engage a safety system; the trajectories are complex and include a different speeds to move and a possible impact point and a different update time is required for the tracking in Col. 14, lines 1-62 );
Ferguson discloses “18.    The method of claim 11, wherein the contextual environment includes direction of travel of the vehicle, (see FIG. 8C where the vehicle trajectory can be 810, 820 or 830 and with a different probability of moving in those trajectories of 3, 7 and 90 percent)  number of lanes on a roadway, (see FIG. 8C where the number of lanes is shown as 3 lanes), lane position of the vehicle on the roadway, (see FIG. 8c where each of the vehicles in in the first lane from the right) topography of the roadway (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), position and motion of other vehicles (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2), obstacles in the roadway, traffic signs (see Col. 10, lines 18 to 65)  and/or signals (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) traffic conditions (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100), and/or weather conditions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669